lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS

FAYETTEVILLE DlVlSlON
MARTHA CEA PLA|NT|FF
V. CASE NO. 5:19-CV-05024
COBB-VANTRESS, lNC. DEFENDANT

MEMORANDUM OP|N|ON AND ORDER

Now before the Court are Defendant Cobb-Vantress, lnc.’s Motion for Judgment
on the Pleadings as to Plaintiff’s overtime claims (Doc. 16), to which Plaintiff lVlartha Cea
filed a Response in Opposition five days out of time (Doc. 21), and Cea’s Second Motion
for Leave to File a Second Amended Complaint (Doc. 22). On Apri| 10, 2019, the Court
held a hearing on the Motions, and the parties presented oral argument. The Court
determined that even though Cea’s response to the Motion for Judgment on the Pleadings
was filed out of time, the Court would still consider the merits of her response After oral
argument concluded, the Court ruled from the bench that the Motion for Judgment on the
Pleadings was GRANTED, and the Motion for Leave to File a Second Amended
Complaint was DEN|ED due to futility. The following Order memorializes the Court’s
rulings and explains the reasons for the decisions in greater detail. To the extent anything
in this Order conflicts with what was said from the bench, this Order will control.

|. BACKGROUND

Cea filed this employment discrimination lawsuit in the Circuit Court of Benton
County, Arkansas, on November 26, 2018. (Doc. 3). Her former employer, Defendant
Cobb-Vantress, removed the case to this Court on February 7, 2019, due to the presence

of one or more federal questions in the Complaint. (Doc. 1). Cobb-Vantress answered

 

the Complaint on February 7 (Doc. 4) and then filed a motion for judgment on the
pleadings (Doc. 8) on March 1. The motion for judgment on the pleadings requested
dismissal of Cea’s overtime compensation claims, due to an exemption that applies for
poultry/agricultural workers. Cea filed a response in opposition to the motion, and then a
few days |ater, on March 19, filed an Amended Complaint (Doc. 14). The effect of filing
the Amended Complaint was that the motion for judgment on the pleadings as to the
original complaint was moot. See Doc. 15.

On March 20, Cobb-Vantress filed another Motion for Judgment on the Pleadings
(Doc. 16) as to Cea’s claims made in her Amended Complaint, once again, with respect
to Cea’s overtime compensation claims made pursuant to the Fair Labor Standards Act
(“FLSA”) and the Arkansas l\/linimum Wage Act (“Al\/lWA”). Cea filed an untimely
response to the l\/lotion on April 8 (Doc. 21), which the Court, nonetheless, decided to
consider. Also on April 8, Cea filed a Second lVlotion for Leave to File a Second Amended
Complaint. (Doc. 22). The proposed second amended complaint contains the overtime
claims that Cobb-Vantress argues are subject to dismissal in its Motion for Judgment on
the Pleadings The only substantive difference between the Amended Complaint and the
proposed second amended complaint is the addition of a couple of sentences describing
the nature of Cea’s job duties at Cobb-Vantress. Both the Amended Complaint and
proposed second amended complaint describe Cobb-Vantress as follows:

Defendant Cobb is a foreign for-profit Corporation with its headquarters and

principal place of business in Siloam Springs, Arl<ansas. Cobb is a poultry

research and development company in the business of development,

production and sale of broiler breeder stock. Cobb operates a poultry

hatchery in Siloam Springs, Benton County, Arkansas.

(Doc. 14 at 1; Doc. 22-1 at 1).

 

The Amended Complaint and proposed second amended complaint also describe
Cea as having been “employed by Cobb as a worker on the production line in the Siloam
Springs hatchery.” (Doc. 14 at 1; Doc. 22-1 at 1).

The only substantive difference between the Amended Complaint and the
proposed second amended complaint is in how both documents describe Cea’sjob duties
at Paragraph 8. The Amended Complaint states at Paragraph 8:

Plaintif'f’s job duties included grading and vaccinating baby chicks as they

moved along a conveyor be|t. The hatchery is a factory-type setting.

Thousands of eggs are hatched, and the chicks are then vaccinated and

graded, on a daily basis.

(Doc. 14 at 2). The proposed second amended complaint states at Paragraph 82
Plaintiff’s job duties included grading and vaccinating baby chicks as they
moved along a conveyor be|t. Plaintif'f’s job duties also included janitorial
and cleaning services. Approximately half of Plaintiff’s work week was not
related vaccinating [sic] or grading chicks but rather to cleaning duties.

(Doc. 22-1 at 2).
ln every other respect, aside from the factual differences in Paragraph 8, the

Amended Complaint and the proposed second amended complaint are identical. Clearly,

Cea has added some facts to Paragraph 8 in her proposed amended pleading in an

attempt to save her overtime claims from dismissal. As will be explained in greater detail

below, her attempt has failed, and her overtime claims are not cognizable.
||. LEGAL STANDARD

The distinction between a motion for judgment on the pleadings brought under

Fed. R. Civ. P. 12(c) and a motion to dismiss brought under Fed. R. Civ. P. 12(b)(6) “is

purely formal, because we review [a] 12(c) motion under the standard that governs

12(b)(6) motions." Westcott v. city ofomaha, 901 F.2d 1486, 1488 (ath cir. 1990). To

 

 

survive Cobb-Vantress’s Motion for Judgment on the Pleadings, the Amended Complaint
must present “a short and plain statement of the claim that the pleader is entitled to relief.”
Fed. R. Civ. P. 8(a)(2). The intention of this is to “give the defendant fair notice of what
the . . . claim is and the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93
(2007) (quoting Be/lAt/. Corp. v. Twomb/y, 550 U.S. 544, 555 (2007)). ln evaluating the
sufficiency of the Amended Complaint, the Court assumes that “all factual allegations in
the pleadings are true and interpret[s] them in the light most favorable to the nonmoving
party.” Bel/v. Pfizer, lnc., 716 F.3d 1087, 1091 (8th Cir. 2013) (internal quotation omitted).

Even so, the Amended Complaint “must contain sufficient factual matter, accepted
as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v. /qba/, 556 U.S.
662, 678 (2009) (quoting TWomb/y, 550 U.S. at 570). “A claim has facial plausibility when
the plaintiff pleads factual content that allows the court to draw the reasonable inference
that the defendant is liable for the misconduct alleged.” ld. “A pleading that offers ‘labels
and conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’
Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
enhancement.”’ ld. (quoting Twomb/y, 550 U.S. at 555). ln short, “the pleading standard
that Rule 8 announces does not require ‘detailed factual allegations,’ but it demands more
than an unadorned, the defendant-unlawfully-harmed-me accusation.” ld. (quoting
TWomb/y, 550 U.S. at 555). When adjudicating a motion to dismiss, the Court ordinarily
does not consider matters outside the pleadings, Fed. R. Civ. P. 12(d), but may consider
exhibits attached to the complaint and documents that are necessarily embraced by the

pleadings. Mattes v. ABC P/astics, /nc., 323 F.3d 695, 697 n.4 (8th Cir. 2003).

 

“Although leave to amend ‘shall be freely given when justice so requires,’ see Fed.
R. Civ. P. 15(a), plaintiffs do not have an absolute or automatic right to amend. Futility is
a valid basis for denying leave to amend." United States ex re. Lee v. Fairview Health
Sys., 413 F.3d 748, 749 (8th Cir. 2005) (internal citation omitted). When a defendant
opposes allowing plaintiff leave to amend on the grounds that amendment would be futile,
the Court must determine whether the proposed amended pleading would survive a Rule
12(b)(6) motion to dismiss for failure to state a c|aim. See Zutz v. Nelson, 601 F.3d 842,
850 (8th Cir. 2010).
lll. DlSCUSSlON
A. Motion for Judgment on the Pleadings
The Motion argues that Cea is not entitled to claim overtime compensation under
the FLSA and the AMWA because her job duties working for the hatchery in Siloam
Springs fell under an agricultural exemption to the overtime compensation requirements
under both federal and state law. The federal exemption says that the overtime rules
codified at 29 U.S.C. § 207(a) “shall not apply with respect to . . . (12) any employee
employed in agriculture.” 29 U.S.C. § 213(b). “Agriculture” is defined at 29 U.S.C.
§ 203(f) as, among other things, “the raising of . . . poultry, and any practices . . .
performed by a farmer or on a farm as incident to or in conjunction with such farming
operations . . . 29 U.S.C. § 203(f). Also, Ark. Code Ann. § 11-4-211(b) mirrors the
requirements of the FLSA in that “[t]he provisions regarding the payment of wages at one
and one-half (1 1/z) times the regular rate of pay for overtime services shall not be
applicable with respect to agricultural employees.” So, if Cea were to qualify as an

“agricultural employee” under the FLSA and AMWA (which use the same definition,

 

 

essentially), she would not be entitled to claim overtime compensation, and her overtime
claims would be implausible and subject to dismissal.

The regulations of the Department of Labor provide that “[h]atchery operations
incident to the breeding of poultry, whether performed in a rural or urban |ocation,” are
the “raising of poultry.” 29 CiF.R. § 780.127. Further, “[w]here the hatchery is engaged
solely in procuring eggs for hatching, performing the hatching operations, and selling the
chicks, all the employees including office and maintenance workers are engaged in
agriculture.” 29 C.F.R. § 780.210 (emphasis added). Cea’s Amended Complaint states
clearly and unequivocally that she worked for a hatchery. Herjob duties “included grading
and vaccinating baby chicks as they moved along a conveyor belt.” (Doc. 14 at 2). The
proposed second amended complaint alleges that Cea not only graded and vaccinated
baby chicks, but also performed “janitorial and cleaning services” at the hatchery. (Doc.
22-1 at 2). But during the hearing, Cea’s attorney was unable to explain how Cea’s duties
somehow removed her from the sweeping language of 29 C.F.R. § 780.210, which
defines “all the employees including office and maintenance workers” in a hatchery as
those “engaged in agriculture” and subject to the agricultural exemption to the overtime
laws.

Cea is correct in arguing that some laborers who work in poultry operations do not
qualify for the agricultural exemption if the jobs they perform do not specifically involve
“the raising of poultry.” See, e.g., N.L.R.B. v. Hudson Farms, lnc., 681 F.2d 1105, 1106
(8th Cir. 1982) (finding that truck drivers and yard workers who transported poultry
between independent contractors and the producer’s processing plant were not

“agricultural laborers”). But Cea was unable to cite the Court to any case or regulation

 

that stated that workers in a hatchery operation, by virtue of theirjob duties, would not be
subject to the agricultural exemption. Taking the facts as pleaded in the Amended
Complaint as true, it is implausible for Cea to contend that her job with Cobb-Vantress
entitled her to claim overtime compensation under the FLSA and AMWA. The facts as
pleaded indicate that she is subject to the exemption to the overtime laws for
agricultural/poultry workers.

Accordingly, the Motion for Judgment on the Pleadings (Doc. 16) seeking dismissal
of the overtime claims in Counts |l and lll of the Amended Complaint will be GRANTED,
and the overtime claims will be D|SM|SSED pursuant to Rule 12(c).

B. Motion for Leave to Amend

As previously explained, the proposed second amended complaint that is the
subject of Cea’s Motion for Leave to Amend is identical to the Amended Complaint, except
that it adds certain facts to Cea’s job description at Paragraph 8 in an attempt to save her
overtime claims from dismissal. Assuming as true the new facts stated in Paragraph 8 of
the proposed second amended complaint, these facts are insufficient to save Cea’s
overtime claims from the clear exemption language at 29 C.F.R. § 780.210. According
to that regulation, all employees in a poultry hatchery, including “office and maintenance
workers” are considered to be engaged in agriculture and therefore are not entitled to
claim overtime compensation under either the FLSA or AMWA. 29 C.F.R. § 780.210.
The Court observes that Cea has now had three separate tries to plausibly state claims
for overtime compensation under the FLSA and AMWA_-her original complaint, her
Amended Complaint, and her proposed second amended complaint-and none of those

pleadings stated facts to support the claims. Accordingly, permitting Cea leave to file her

 

second amended complaint would be futile, and the Second Motion for Leave to File a
Second Amended Complaint (Doc. 22) will be DEN|ED.
|V. CONCLUS|ON

For the reasons explained herein, |T lS ORDERED that Defendant Cobb-Vantress,
lnc.’s Motion for Judgment on the Pleadings as to Plaintiff’s overtime claims (Doc. 16) is
GRANTED, and those claims are D|SM|SSED W|THOUT PREJUD|CE.

|T |S FURTHER ORDERED that Plaintiff Martha Cea’s Second Motion for Leave
to File a Second Amended Complaint (Doc. 22) is DEN|ED as futile.

lT is so oRDERED on this j 5 /day ofA;};il, 2019. /’

l*

»

d

?" cr .", ,»'
s"°

, 4»»»vz»'

y +iy.»v.” 'BRooks
' niéo" sTATEs DlSTRlCT JuDeE

    
 
  

 

 

